CIBT EDUCATION GROUP INC. International Head Office: Suite 1200, 777 West Broadway Vancouver, BC V5Z 4J7 Tel: 604.871.9909 Fax: 604.871.9919 Email: info@cibt.net Web: www.cibt.net CIBT to Present at Investor Conference October 27, 2roup: CIBT Education Group Inc. (NYSE AMEX and TSX symbol: MBA) (“CIBT” or the “Company”) reports that its President and CEO, Toby Chu, will be presenting as a speaker at the fourth annual Signal Hill Education Investor Conference to be held on November 10, 2010 at the Renaissance Harborplace Hotel in Baltimore.The conference will preview 2011 trends and outlooks from leading public and private companies in the education market and will feature company presentations, breakout sessions, one-on-one investor meetings and keynote presentations from industry experts. Also on the agenda will be panel discussions that will address key topics and emerging trends in the for-profit education market: Regulatory Affairs, Accreditation, ESEA Reauthorization, and Post-Secondary Software. About CIBT Education Group: CIBT is an education management company with a special focus on the global education market.It owns and operates a network of business, technical and language colleges, and cooperative joint programs at 68 locations in 18 countries through which it delivers Western and Chinese accredited business and management degree programs, college preparation programs, automotive maintenance programs, IT programs, hotel management and tourism programs, language training and certification programs and career/vocational programs.Its subsidiaries, CIBT School of Business China, King George International College, King George International Business College, and Sprott-Shaw Colleges, which is comprised of Sprott-Shaw Degree College, Sprott-Shaw Community College (established in 1903) and Sprott-Shaw International Language College, possess a combined operating history of over 136 years in China's and Canada’s education sectors.In addition to its wholly-owned subsidiaries, CIBT is the exclusive licensee for the American Hotel & Lodging Association Educational Institute (ALHA-EI) in China and the Philippines and the WyoTech Institute for China.CIBT also owns Irix Design Group, a leading design and advertising company based in Vancouver, Canada.In 2008, the Irix Design Group was ranked 15th in the list of biggest ad agencies in Greater Vancouver by the “Business in Vancouver” newspaper. ON BEHALF OF THE BOARD OF DIRECTORS “Toby Chu” Toby Chu Vice-Chairman, President & CEO Investor Relations Contact: N. America Toll Free: 1-800-574-0901* ext. 318 Email: info@cibt.net Neither the NYSE Amex nor the Toronto Stock Exchange accepts responsibility for the adequacy or accuracy of this news release.
